Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, “wherein the molten area ration is less than 10% to less than about 5.57%”.  This language is unclear and indefinite.  It is unclear if the claim requires the ratio to be less than 5.57% (which would also be less than 10%) or to be between 10% and about 5.57%.  For purposes of examination, this claim is understood to mean that the ratio is “between 10% and about 5.57%”.  Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioga (U.S. Patent Application Publication  2016/ 0114429) in view of LG Chemical (Korean Patent Publication KR10-2017-0058702) 


(Shioga ¶0009, 0024; joining dissimilar metals and increasing joint strength; different energies for and thicknesses finding “the optimum value”) , comprising: 
laser welding a plurality of samples comprising a first metal and a second metal 5to form a welded portion between the first metal and the second metal, wherein each sample is laser welded using a different laser energy (Fig. 2, ¶¶0023, 0024 can be seen where different laser energies are input for different results, and ultimately different peel strength for optimizing); 
Shioga does not disclose measuring the content of an intermetallic compound produced by the laser welding in the welded portion in each sample; and
calculating a molten area ratio for the first metal and the second metal in the 10welded portion, wherein a molten area of the first metal being less than a molten area of the second metal in the welded portion; 
determining the laser energy that results in the molten area ratio being a predetermined value to minimize the contents of the intermetallic compound in the welded portion.  

Now, Shioga does teach that the concentrations of the intermetallic components are assessed to be below a certain threshold (Shioga,  ¶0029; “intermetallic compound is suppressed to a small amount”) and as well to have such melt areas and dimensions to help optimize the strength (¶¶27-29) in the first metal.  It is also noted that while the area is not calculated, it is apparent that the area of element 105 (Fig. 1, the melting occurring partially through bottom plate)  is less than the area of element 110 (the melting occurring entirely through the top plate; ¶¶0026,0027 where area 105 is described as much less than area 110).

However, to make a more fine assessment, LG Chemical teaches measuring the content of an intermetallic compound produced by the laser welding in the welded portion in each sample (LG Chemical, “Page 1 of 4” , Last Three Paragraphs, “measuring intermetallic compounds by EBSD (Electron backscatter diffraction)…”;  “Page 2 of 4”, 2nd paragraph “The present invention can provide a distribution and quantitative analysis method…of the intermetallic compound generated when welding different metals.  Feedback on design welding method is possible , and minimization of intermetallic compound enables mechanical and electrical reliability of welded part).  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to too to LG Chemical in order to measure the amount of intermetallic components, as Shioga does determine that within a certain limit the best results are reached, they Shioga would use LG Chemical’s method to reach such an assessment.
Thus, regarding the calculating the area and determining the laser energy to minimize the contents of the intermetallic compound in the welded portion,  since Shioga already teaches wherein a molten area of the first metal being less than a molten area of the second metal in the welded portion area (105 is less than 110, ¶¶0026,0027 where area 105 is described as much less than area 110) in order to increase strength, and LG Chemical teaches precisely measuring the intermetallic particles, it would have been obvious to one having ordinary skill in the art at the time of (Shioga, Fig. 2, the width will have to be wide and not deep), and, as well, the proper amount of laser energy can be determined that causes such a resulting strong bond and minimizing the intermetallic compound in a welded portion (See Shioga, fig. 2 where the areas vary with the strength of the laser).


Regarding claim 2, Shioga and LG Chemical teach all the limitations of claim 1, as above, but do not further teach a method wherein the molten area ratio is defined by the following Equation Molten area Ratio = (the molten area of the first metal / the molten area of second metal) x 100.  However, this is simply a formula for putting a ratio into a percentage and the references already teach that such a ratio would be beneficial to calculate, in order to determine, at least for further processing, the welded area and to put that in a nice useful easily understandable percentage. 
Regarding claim 3, Shioga and LG Chemical teach all the limitations of claim 1, as above, but do not further teach a method further comprising: measuring a tensile strength of the welded portion in each sample to determine the strength of the weld in each sample.   However, it is noted that Shioga does teach, in explaining his invention and the determined optimum parameters, several points where it is indicated that tests were done and real results were determined and then an approximate curve of strength vs. energy and composition was determined (Shioga, Fig. 2, black dots are actual data points of determined strength and curved lines are approximations).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to further look to Shioga to determine the weld strength in each sample, in order to better understand how composition of weld pools affects strength.

Regarding claim 4, Shioga and LG Chemical teach all the limitations of claim 1, as above, but do not further teach, in the present combination, a method wherein measuring the content of the intermetallic compound comprises: performing X-ray diffraction (XRD) analysis to identify the intermetallic 5compound present in the welded portion; performing an electron backscatter diffraction (EBSD) analysis on the welded portion to obtain Kikuchi bands and mapping the bands over the welded portion; and matching the intermetallic compound identified by X-Ray diffraction analysis and the information indicated by the Kikuchi bands to determine the distribution of the 10intermetallic compound and the content of the intermetallic compound in the welded portion.  However, LG Chemical does further teach (LG Chemical, Claim 1) performing X-ray diffraction (XRD) analysis to identify the intermetallic 5compound present in the welded portion; performing an electron backscatter diffraction (EBSD) analysis on the welded portion to obtain Kikuchi bands and mapping the bands over the welded portion; and matching the intermetallic compound identified by X-Ray diffraction analysis and the information indicated by the Kikuchi bands to determine the distribution of the 10intermetallic compound and the content of the intermetallic compound in the welded portion (LG Chemical, Claim 1, measuring the intermetallic compound by X-ray diffraction to confirm the presence and type of phases; measuring intermetallic compounds by Electron backscatter diffraction to obtain Kikuchi bands and mapping them over the entire image, and matching the information indicated by the identified phase and the Kikuchi band to determine the distribution of the intermetallic compound and the fraction of phase relative to the measurement area).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Shioga and LG Chemical with a further teaching of LG Chemical, to use the claimed methods to determine the distribution of the intermetallic compound in the joint to better specify, via looking at the composition of the weld, how the strength is related to the created weld and how the composition of the weld, and its intermetallic compounds, affects the strength of the weld joint. 
Regarding claim 5, Shioga and LG Chemical teach all the limitations of claim 1, as above, but do not further specifically teach a method wherein the intermetallic compound is a plurality of intermetallic compounds due to the difference between melting points of the 15first and second metals on laser welding thereof.   LG Chemical, though, further describes that the difference between the melting temperatures of the dissimilar metals  when they are welded together causes phases and intermetallic compounds (LG Chemical, Claims p. 1 of 1; claim 2).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to take into account these intermetallic compounds and phases, when taking into consideration the strength of a joint when welding dissimilar metals with different melting points.

Regarding claim 6, Shioga and LG Chemical teach all the limitations of claim 1, as above, but do not further teach a method wherein the intermetallic compound is LG Chemical, Claim 3).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to create these intermetallic compounds, and control, their propagation and the composition 
Regarding claim 7, Shioga and LG Chemical teach all the limitations of claim 1, as above, but do not further teach, in the present combination,  a method wherein the intermetallic compound comprise at least one selected from the group consisting of Al2Cu, AlCu, Al3Cu4, Al2Cu3, Al4Cu9, Al3Cu2, AlCu3 and Al9Cu11.5.   However, LG Chemical teaches such a method can result in such a composition of intermetallic compounds (LG Chemical, claim 4). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to create these intermetallic compounds, and control, their propagation and the composition
Regarding claim 8, Shioga and LG Chemical teach all the limitations of claim 2, as above, but do not further teach a method wherein the molten area ratio is less than 10%.  However, given Shioga’s teachings of limiting the amount of intermetallic material and control of the different parameters (Shioga, ¶¶23-26) and where the intermetallic compound is “suppressed to a small amount (¶29), along with LG Chemical’s methods of determining the composition of the weld pool for optimal use (LG Chemical, “Page 1 of 4” , Last Three Paragraphs, “measuring intermetallic compounds by EBSD (Electron backscatter diffraction)…”;  “Page 2 of 4”, 2nd paragraph “The present invention can provide a distribution and quantitative analysis method…of the intermetallic compound generated when welding different metals.  Feedback on design welding method is possible , and minimization of intermetallic compound enables mechanical and electrical reliability of welded part) however, it would have been just a matter of routine experimentation and optimization to achieve desired weld strength with accompanying low amounts of intermetallic material (and melting in the lower plate).  Given that both Shioga and LG Chemical both recognize that low intermetallic compositions achieve high joint strength, achieving via routine experimentation and optimization the desired ratio below 10% would not be unexpected.
Regarding claim 9, Shioga and LG Chemical teach all the limitations of claim 2, as above, but do not further teach a method wherein the molten area ratio is less than 10 %> to less than about 5.57%. However, given Shioga’s teachings of limiting the amount of intermetallic material and control of the different parameters (Shioga, ¶¶23-26) and where the intermetallic compound is “suppressed to a small amount (¶29), along with LG Chemical’s methods of determining the composition of the weld pool for optimal use (LG Chemical, “Page 1 of 4” , Last Three Paragraphs, “measuring intermetallic compounds by EBSD (Electron backscatter diffraction)…”;  “Page 2 of 4”, 2nd paragraph “The present invention can provide a distribution and quantitative analysis method…of the intermetallic compound generated when welding different metals.  Feedback on design welding method is possible , and minimization of intermetallic compound enables mechanical and electrical reliability of welded part) however, it would have been just a matter of routine experimentation and optimization to achieve desired weld strength with accompanying low amounts of intermetallic material (and melting in the lower plate).  Given that both Shioga and LG Chemical both recognize .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715